Citation Nr: 0916418	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  03-25 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease, right knee with chondromalacia, currently evaluated 
as 10 percent disabling. 

2.  Entitlement to and increased rating for degenerative 
joint disease, left knee with chondromalacia, currently 
evaluated as 10 percent disabling. 

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1977 to June 
1992.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran testified at a personal RO hearing in 
October 2007.  The Board previously remanded these issues in 
March 2008.  

VA medical records dated in June 2002 and December 2004 were 
recently received from the Veteran.  However, these documents 
are duplicates already considered by the RO.  Accordingly, 
the Board may proceed with appellate review.     

The issue of entitlement to service connection for bilateral 
hearing loss under a merits analysis is being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.  VA will notify the appellant if further action is 
required on the appellant's part.


FINDINGS OF FACT

1.  The Veteran's service-connected degenerative joint 
disease, right knee with chondromalacia, is manifested by 
findings of pain and effusion, but without additional 
functional loss due to pain, weakness, incoordination or 
fatigue so as to limit flexion to 30 degrees or less or limit 
extension to 15 degrees or more, recurrent subluxation or 
instability, or frequent episodes of "locking".  

2.  The Veteran's service-connected degenerative joint 
disease, left knee with chondromalacia, is manifested by 
findings of pain, but without additional functional loss due 
to pain, weakness, incoordination or fatigue so as to limit 
flexion to 30 degrees or less or limit extension to 15 
degrees or more, recurrent subluxation or instability, or 
frequent episodes of "locking" and effusion into the joint.  

3.  A January 1993 rating decision denied entitlement to 
service connection for bilateral hearing loss; a notice of 
disagreement to initiate an appeal from this decision was not 
filed.

4.  Evidence that raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for bilateral hearing loss has been received since the 
January 1993 rating decision.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for degenerative joint disease, right 
knee with chondromalacia, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 
4.71(a), Diagnostic Codes 5010, 5260, 5261 (2008).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for degenerative joint disease, left 
knee with chondromalacia, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 
4.71(a), Diagnostic Codes 5010, 5260, 5261 (2008).

3.  The January 1993 rating decision, which denied 
entitlement to service connection for bilateral hearing loss, 
is final.  38 U.S.C.A. § 7105(c) (West 2002).
	
4.  New and material evidence has been received since the 
January 1993 rating decision denying service connection for 
bilateral hearing loss; and thus, the claim for bilateral 
hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R.  § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in October 2002, February 2006 and 
April 2008 VCAA letters, the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought on appeal.  The appellant was also 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the Veteran in October 2002, which was prior to the 
January 2003 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.  The 
Board recognizes that subsequent VCAA notices were provided 
after the initial decision.  However, the deficiency in the 
timing of these notices was remedied by readjudication of the 
issues on appeal in the statement of the case and subsequent 
supplemental statements of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status; 2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  Although the present 
appeal also involves the issues of increased ratings, VA 
believes that the Dingess/Hartman analysis must be 
analogously applied.  In the present appeal, the appellant 
was provided with notice of what type of information and 
evidence was needed to substantiate the claims for service 
connection and increased ratings.  Further, a March 2006 
letter as well as the April 2008 VCAA letter gave notice of 
the types of evidence necessary to establish a disability 
rating and effective date for the disabilities on appeal. 

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  
 
The Board notes that in the February 2009 supplemental 
statement of the case, the RO addressed the requirements set 
forth in Vazquez-Flores.  However, due to recent case law, an 
actual letter must be sent to the Veteran containing all the 
VCAA requirements.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Thus, the Board cannot consider the 
supplemental statement of the case sufficient notice. 
Nevertheless, although all of the requirements of Vazquez-
Flores have not been met in the instant case, the Board finds 
that the notice error did not affect the essential fairness 
of the adjudication because the April 2008 VCAA notice fully 
informed the Veteran that he may submit medical evidence as 
well as lay observations and employer statements in support 
of his claim.  The notice also informed the Veteran that a 
rating between zero to 100 percent will be assigned.  
Moreover, in his October 2007 hearing testimony, the Veteran 
specifically addressed his knee disabilities as well as his 
specific symptoms including range of motion, swelling and 
instability, and the effect his disabilities had on his daily 
activities demonstrating that he had actual knowledge of the 
requirements for an increased rating.  Further, the Veteran 
is represented by a state service organization, which would 
have actual knowledge of the information necessary to 
substantiate the Veteran's claim.  It is appropriate to 
assume that the Veteran's representative included information 
concerning the elements of the claim in its guidance to the 
Veteran.  

Under the circumstances, the Board finds that the Veteran had 
actual knowledge of the requirements for an increased rating 
and sufficient opportunity to submit evidence, despite the 
inadequate notice provided to the appellant, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet.App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).   It is significant to note that neither the 
Veteran nor his representative have alleged any harm or 
prejudice resulting from any VCAA notice deficiency.  

In Kent v. Nicholson, 20 Vet.App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (the Court) addressed 
directives consistent with VCAA with regard to new and 
material evidence.  The Court stated that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).
 
In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  
 
In this case, the February 2006 and April 2008 VCAA letters 
informed the claimant of what evidence was necessary to 
establish entitlement to service connection.  Further, the 
April 2008 notice informed the Veteran of what constitutes 
new and material evidence.  Moreover, the RO previously 
denied the claim for bilateral sensory hearing loss as the 
disability existed prior to service and was not aggravated in 
service beyond its normal progression.  The April 2008 letter 
specifically requested evidence  that the Veteran's hearing 
loss either did not preexist service and, thus, was 
manifested in service or was aggravated in service beyond the 
point of natural progression.  Thus, the requirements set 
forth in Kent have been satisfied.  At any rate, as the 
hearing loss claim is being reopened, there is no resulting 
prejudice to the Veteran as a result of any VCAA notice 
deficiency. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, hearing 
testimony and  VA examination reports.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the rating issues and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
No additional pertinent evidence has been identified by the 
claimant.   

With respect to the Veteran's service-connected knee 
disabilities, he was afforded  VA examinations in August 
2002, December 2002, June 2007 and December 2008.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained contain sufficient information 
to decide the issues of increased ratings for the Veteran's 
knee disabilities.  See Massey v. Brown, 7 Vet.App. 204 
(1994).  Thus, the Board finds that a further examination is 
not necessary.  

In light of the determination with regard to the reopening of 
the hearing loss issue, further development to assist the 
Veteran with regard to that issue is discussed in the Remand 
section of this decision. 

II.  Increased Ratings for Knee Disabilities

The Veteran is seeking increased ratings for his service-
connected knee disabilities.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet.App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The Veteran's service-connected degenerative joint disease of 
the right and left knees with chondromalacia has been 
assigned separate 10 percent ratings under Diagnostic Codes 
5010 and 5260.  Diagnostic Code 5010 applies to traumatic 
arthritis and provides that such is evaluated based upon 
limitation of motion of the affected part, like degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Pursuant to Diagnostic Code 5003, arthritis established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of two or more 
major joints or two or more minor joints warrants a 10 
percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  

Diagnostic Codes 5256 to 5263 are applicable to knee and leg 
disabilities.  A 30 percent disability rating is warranted 
under Diagnostic Code 5256 when there is ankylosis of the 
knee with favorable angle in full extension or in slight 
flexion between 0 and 10 degrees.  Under Diagnostic Code 
5257, a 20 percent rating is warranted when there is moderate 
recurrent subluxation or lateral instability of the knee.  
Under Diagnostic Code 5258, a 20 percent disability rating is 
available for dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint.  
Diagnostic Code 5260 provides that a rating of 20 percent is 
warranted for flexion limited to 30 degrees.  A 20 percent 
disability rating is allowed under Diagnostic Code 5261 when 
extension of the leg is limited to at least 15 degrees.  
(Under the limitation of motion codes, higher evaluations are 
available for greater limitation of motion.)  A 20 percent 
disability rating is available under Diagnostic Code 5262 
when there is malunion of the tibia and fibula with moderate 
knee or ankle disability.  There is no rating in excess of 10 
percent available under Diagnostic Codes 5259 and 5263.  See 
38 C.F.R. §  4.71(a), Diagnostic Codes 5256 - 5263. 

Further, the Board notes that separate ratings may be 
assigned for knee disability under Diagnostic Codes 5257 and 
5003 where there is X-ray evidence of arthritis in addition 
to recurrent subluxation or lateral instability.  See 
generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The opinions 
of the VA's General Counsel appear to require persuasive 
evidence that a claimant actually suffers from the 
symptomatology set forth in the different rating codes before 
separate ratings may be assigned.

The Board also notes VA General Counsel Precedent Opinion, 
VAOPGCPREC 9-2004 (September 17, 2004), where it was held 
that a claimant who had both limitation of flexion and 
limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  Normal range of motion is zero degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71(a), Plate 
II.  

The Veteran filed a claim for increased ratings in August 
2002.  Prior to filing his claim, the Veteran underwent a VA 
examination in August 2002.  The claims file was not 
available for review.  The Veteran reported that his right 
knee had pain and swelling, post activity, which was 
aggravated by eight hours of cleaning in his custodial work 
and simple ambulation. The Veteran indicated that he could 
not kneel.  His left knee had pain intermittently.  He also 
stated that both of his knees pseudo-locked and gave way 
secondary to pain and tension, but they did not buckle.  He 
utilized Motrin and Indocin to alleviate his condition.  On 
physical examination, the Veteran presented with a normal 
nonantalgic gait without braces.  There was no edema or 
swelling.  On palpation, the joint line and knee cap were 
nontender.  Range of motion was zero degrees extension to 130 
degrees on the right and zero degrees extension to 125 
degrees on the left.  Lower extremity vascular and 
neurological examination was intact.  Lachman, drawer, pivot, 
McMurray, valgus, varus and flexion over pressure tests were 
negative.  X-rays of the bilateral knees showed remodeling of 
the joint line on the anterior-posterior view, osteophytosis 
of the tibial plateau, and spiking of bilateral tibial 
spines.  The left knee x-ray also showed anterior patella 
excrescences, osteophyte, and inferior pole traction 
osteophyte significant for jumpers versus Sinding-Johansson 
disease.  The right knee x-ray showed patella osteophyte, 
lateral joint line and patellofemoral superior-inferior 
excrescences, spur formation.  The diagnoses were 
chondromalacia, bilateral knee history; degenerative joint 
disease, bilateral knees, stable joint-moderate; and 
meniscectomy by arthroscopy history stable left knee 
secondary to meniscus tear.  

The Veteran was afforded another VA examination in December 
2002.  The claims file was reviewed.  The Veteran reported 
that he continued to have persistent anterior to 
posterolateral bilateral knee pain, intermittent which 
increased with standing more than 20 minutes, any sitting, 
descending more than ascending stairs, kneeling and 
squatting, but more significantly on rising from a squat 
position.  There was no locking or giving way, but he did 
feel that his knees felt wobbly.  He had injections in both 
knees as well as using soft knee braces.  The Veteran also 
underwent arthroscopy on the left knee.  He indicated that he 
lost about two days from work in the last year because of his 
knees, which were related to clinical appointments.  

Physical examination of the knees showed a prominent left 
prepatellar spur at the inferior pole which was markedly 
tender to palpation with otherwise diffuse peripatellar 
tenderness on palpation on the left greater than the right.  
Active range of motion was zero degrees extension to 125 
degrees flexion on the right and zero degrees extension to 
130 degrees flexion on the left with passive range of motion 
at 140 degrees bilaterally and all range of motion 
accompanied by crepitus and clicks on the left greater than 
the right, that were essentially painless.  The flexion over 
pressure maneuver was negative bilaterally.  Varus/valgus 
stress testing in extension and to 30 degrees flexion 
demonstrated only a slight medial collateral ligament laxity 
of both knees which was symmetric and with firm end point 
(pseudo-laxity) with Lachman, McMurray and Drawer test 
negative bilaterally.  Patellofemoral compression test were 
positive bilaterally.  The diagnosis was osteoarthritis both 
knees with chondromalacia patella, status post arthroscopic 
debridement/probable meniscectomy left knee (by history).

The Veteran was afforded a VA joint examination in June 2007.  
The Veteran reported pain in the knees upon putting weight on 
them, intensity 5-6/10.  Pain improved readily by taking 
weight off them.  Pain was daily, but there was no lack of 
endurance or instability.  The right knee swelled often, got 
stiff and might give way.  On examination, range of motion 
was normal.  There was no painful motion, weakness, 
tenderness, redness, abnormal movement, guarding of 
movements, swelling, or effusion.  He had normal stability 
with negative McMurray's, Lachman's, and Drawer's.  He had 
normal strength.  The diagnosis was degenerative joint 
disease of the right and left knees.   

The Veteran was afforded another VA examination in December 
2008.  The claims file was reviewed in detail.  The Veteran 
continued to work at the Dallas VA Medical Center.  He 
experienced pain in his knees, worse on the right than left.  
He had some amount of pain on a daily basis, worse when 
weight-bearing.  He noted that when he was off his feet for a 
few days, his knees felt steadily better.  He wore extensive 
patellar bolster braces, which were helpful for comfort and 
stability.  He was not experiencing locking or buckling.  He 
reported variable episodes of swelling in the right knee 
particularly.  He was able to get cortisone injections every 
four to six months.  The only other treatment he used was 
taking ibuprofen on an as needed basis about three times a 
week.  During flare-ups, the right knee would become swollen, 
more painful and less mobile.  He had to take a day or two 
off from his job so he used about one or two sick days per 
month because of flare-ups.  He came in today with a cane, 
but indicated that he did not use a cane when at work.  There 
were no episodes of dislocation or recurrent subluxation.  
Other than the pain of ambulation, his knees did not hinder 
him from satisfactory completion of his work.  He was able to 
complete all his usual daily activities of self-care.  

On physical examination, left knee was normal to inspection.  
However, right knee had scant effusion.  There was no redness 
or deformity.  Range of motion of the right knee was zero 
degrees extension to 110 degrees flexion with pain from 90 
degrees.  Range of motion of the left knee was zero degrees 
extension to 120 degrees flexion with pain at 120 degrees.  
He was able to do a squat rise to 75 percent with pain from 
50 percent to 75 percent.  There was no change in motion or 
further limitation on repeated and resisted testing.  There 
was slight tenderness was noted along the medial joint lines.  
However, stability was normal.  There was no ankylosis.  The 
diagnosis was bilateral degenerative joint disease of the 
knees, right worse than left.  The examiner concluded that 
there was no additional limitation of joint function.           

VA treatment records have been reviewed and associated with 
the claims file.  In sum, the records showed continuing 
complaints of knee pain and a diagnosis of degenerative joint 
disease of the knees.  The Board notes that a June 2002 
record showed that the Veteran presented with worsening right 
knee pain.  However, on examination, the knees had full range 
of motion with no swelling.  A January 2006 x-ray showed 
moderate degenerative joint disease of the patella and medial 
compartment on the right and mild degenerative joint disease 
of the patella and medial compartment on the left.  The left 
knee also showed some calcification with the patellar 
ligament.  A February 2007 record showed that the Veteran 
wanted to repeat steroid injections.  Subsequent treatment 
records showed that the Veteran had hyalgan injections.  On 
examination, the Veteran had crepitus, but not laxity was 
found.  A February 2007 treatment record showed right knee 
effusion, no instability, decreased range of motion.  Another 
February 2008 x-ray showed degenerative changes on both sides 
in the medial compartment and patellofemoral compartments.  
There was moderate joint effusion on the right side, but none 
on the left.  An April 2008 record showed that the Veteran 
had full range of motion of the knees, but he had mild 
effusion on his right knee.  He had no instability.  A May 
2008 treatment record showed range of motion of the left knee 
was zero to 100 degrees with pain and of the right knee was 
zero to 120 degrees.  The examiner noted decreased range of 
motion in the right knee with swelling and warmth to touch.  
Another May 2008 treatment record showed that range of motion 
was zero to 120 degrees on the left and zero to 110 degrees 
on the right.  The left knee had no edema, but the right was 
1+ edema.  

At the October 2007 RO hearing, the Veteran stated that when 
he bent his knees, he could go no more than 90 degrees before 
he felt pain.  He indicated that his pain was a 7 out of 10.  
He had difficulty climbing stairs.  He reported that he 
experienced instability and swelling.  He wore knee braces 
and had injections done at the VA.  

After reviewing the evidence of record, the Board must 
conclude that a rating in excess of 10 percent for the 
Veteran's right and left knee disabilities is not warranted.  
Even considering additional functional loss due to pain, 
there is no evidence that flexion is limited to 30 degrees or 
extension is limited to 15 degrees so as to warrant 
assignment of a higher rating under Diagnostic Codes 5260 or 
5261.  Extension of both knees has been normal at all VA 
examinations and in VA treatment records.  Further, the most 
limited flexion documented was 110 degrees with pain at 90 
degrees on the right and 100 degrees with pain on the left.  

In turning to the remaining Diagnostic Codes, the Board notes 
that a 30 percent disability rating under Diagnostic Code 
5256 would not apply in this case because the pertinent 
medical evidence of record has not shown that there is 
ankylosis of the knees.  The Board again notes that 
Diagnostic Code 5259 does not provide for a disability rating 
in excess of 10 percent.  Therefore, it is not applicable to 
this analysis.  

Moreover, a separate rating under this Diagnostic Code 5257 
would not be appropriate as there has been no objective 
medical finding of recurrent subluxation or lateral 
instability of either knee.  Although the Veteran has claimed 
that he had had instability, there has been no objective 
medical finding of instability.  Although the December 2002 
VA examination noted slight ligament laxity, all the VA 
examinations and VA treatment records showed that testing for 
instability was  negative.  

With regard to Diagnostic Code 5258, even though the medical 
evidence does show effusion in the right knee, there is no 
objective medical evidence of frequent episodes of locking.  
In fact, at the most recent VA examination, the Veteran 
denied experiencing locking.  The Board notes that the rating 
criteria under this code is conjunctive as it uses the word 
"and," which means that all the criteria must be met to 
award a rating.  See Melson v. Derwinski, 1 Vet.App. 334 
(June 1991) [use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met]; compare Johnson v. Brown, 7 Vet.App. 
95 (1994) [only one disjunctive "or" requirement must be 
met in order for an increased rating to be assigned].  Thus, 
as the Veteran does not meet all the criteria under this 
Code, the Board is unable to find that a 20 percent rating is 
warranted under this Code.  

The Board acknowledges that the Veteran has chronic bilateral 
knee pain and thus, recognizes the application of 38 C.F.R. 
§§ 4.40 and 4.45, and DeLuca, supra.  However, a higher 
compensation is not warranted under these provisions because 
there is no persuasive evidence of additional functional loss 
due to pain, weakness, fatigue, or incoordination which would 
limit motion to such a degree so as to warrant a rating in 
excess of the current 10 percent.  The most recent VA 
examiner showed no change in motion or further limitation on 
repeated or resisted testing.  He concluded that there was no 
additional limitation of joint function.  

Therefore, the preponderance of the evidence in this case is 
against a finding that the criteria for a rating in excess of 
the current 10 percent have been met under any applicable 
Diagnostic Code for the Veteran's right and left knee 
disabilities.  Again, as the preponderance of the evidence 
weighs against the claim for an increased rating, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the Veteran that the 
service-connected knee disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).

III.  New and Material Evidence for Bilateral Hearing Loss

Service connection for bilateral sensory hearing loss was 
initially denied in a January 1993 rating decision.  The 
Veteran was informed of the January 1993 rating decision, and 
failed to file a timely notice of disagreement to initiate an 
appeal.  Under the circumstances, the Board finds that the 
January 1993 rating decision became final.  38 U.S.C.A. 
§ 7105(c).  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  The Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

The Board notes that the United States Court of Appeals for 
the Federal Circuit, in Boggs v. Peake, 2007-7137 (Fed. Cir. 
Mar. 26, 2008), recently found that a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury, when it is an 
independent claim based on distinct factual bases.  
Essentially, claims based upon distinctly diagnosed diseases 
or injuries must be considered separate and distinct claims.  
The Veteran has neither claimed nor submitted evidence of any 
new diagnoses for new claims.  As such, the current claim 
will be considered on the basis of new and material evidence 
and not as a separate and distinct claim.

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Additionally, for Veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as organic diseases of the nervous system, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In an October 4, 
1995, opinion, VA's Under Secretary for Health determined 
that it was appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.

The Board further notes that service connection for impaired 
hearing is subject to 38 C.F.R. § 3.385, which provides that 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 

The pertinent evidence of record prior to the January 1993 
rating decision consisted of service treatment records and an 
August 1992 VA examination.  Service treatment records showed 
that the Veteran's January 1977 induction examination 
indicated that the Veteran's hearing was 40 decibels at 4000 
Hertz in both ears.  Thus, upon entrance into service, the 
Veteran met the requirements for impaired hearing under 
38 C.F.R. § 3.385.  Subsequent service treatment records and 
examinations continued to show hearing loss.  The Veteran's 
May 1992 examination prior to discharge noted decreased 
hearing and recommended an auditory consultation.  The August 
1992 VA examination stated that the Veteran exhibited a mild 
sensory hearing loss bilaterally.  Based on this evidence, 
the RO denied the Veteran's claim for bilateral sensory 
hearing loss as having existed prior to service as it was 
noted on the Veteran's entrance examination, and was not 
aggravated beyond its normal progression during service.  

Since the January 1993 rating decision, VA treatment records 
from June 2001 to June 2008 have been associated with the 
file.  A November 2005 record showed that the Veteran 
presented for an audiological evaluation.  The examiner noted 
that there were no previous evaluations for review.  The 
Veteran reported long-standing hearing difficulty.  The 
diagnosis was mild to moderate sensorineural hearing loss.  
Impressions were to be made for hearing aids.  Subsequent 
treatment records showed that the Veteran was seen to have 
his hearing aids checked.  As the additional medical evidence 
was not already of record at the time of the January 1993 
rating decision, the Board finds that this evidence is new 
because it is not duplicative of previous medical evidence.  
However, these medical records do not include any evidence 
that the Veteran's bilateral hearing loss manifested in 
service,  was aggravated during service, or is otherwise 
linked to service.  Thus, this evidence is not material 
because it does not relate to these unestablished facts, 
which are necessary to substantiate the Veteran's claim.  

However, the Board notes that in his hearing testimony, the 
Veteran offered testimony as to exposure to acoustic trauma 
while in service when performing his duties as a wheeled 
vehicle mechanic.  Under the circumstances, the Board 
believes that the Veteran's hearing testimony can be 
considered new and material as it raises a reasonable 
possibility of substantiating the Veteran's hearing loss 
claim.  

Accordingly, the claim of entitlement to service connection 
for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108. 


ORDER

Ratings in excess of 10 percent for the Veteran's service-
connected degenerative joint disease of the right and left 
knees with chondromalacia are not warranted.  To this extent, 
the appeal is denied. 

New and material evidence has been received to reopen the 
claim for entitlement to service connection for bilateral 
hearing loss.  To this extent, the appeal is granted, subject 
to the directions set forth in the following remand section 
of this decision. 


REMAND

In view of the reopening of the hearing loss claim, the Board 
finds that further development in the form of a VA 
examination with opinion is necessary to assist the Veteran. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The Veteran should be scheduled for a 
VA audiological examination.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  After examining the Veteran 
and reviewing the claims file, to 
specifically include service records 
documenting auditory acuity, the examiner 
should respond to the following:

     Is it at least as likely as not (a 
50% or higher degree of probability) that 
the Veteran's preexisting bilateral 
hearing loss increased in severity during 
service beyond the natural progression of 
the disease?  The examiner should offer a 
rationale for the opinion.  

2.  After completion of the above, the RO 
should review the expanded record under a 
merits analysis, and determine if service 
connection is warranted for bilateral 
hearing loss.  If the claim remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 


The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


